OVERTON, Judge.
The First District Court of Appeal, in Cornelius v. Cornelius, 382 So.2d 710 (Fla. 1st DCA 1979), certified the following question to be of great public interest:
May a trial court, pursuant to Section 61.08(2), Florida Statutes (1977), base an award of lump sum alimony on factors (such as those discussed in Brown v. Brown, 300 So.2d 719 (Fla. 1st DCA 1974)) not relating to one spouse’s needs and the ability of the other spouse to provide for those needs?
We previously answered the question and approved Brown v. Brown, 300 So.2d 719 (Fla. 1st DCA 1974), in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Since certifying this question, the first district has receded from Cornelius in Collinsworth v. Collinsworth, 386 S.2d 570 (Fla. 1st DCA 1980, rehearing denied April 10, 1980). We quash the decision in Cornelius and remand for further consideration in light of our decisions in Canakaris v. Canakaris and Duncan v. Duncan, 379 So.2d 949 (Fla.1980).
It is so ordered.
SUNDBERG, C. J., and ENGLAND, ALDERMAN and McDONALD, JJ., concur.